Memorandum and Decree by
Klein, J.,
Upon consideration of a petition filed by Albert Einstein Medical Center, a decree was entered December 30, 1980 awarding a citation to:
“The Fidelity Bank, surviving co-trustee of the Estate of Anna *136E. Fridenberg, deceased; Bruce Taylor, substituted co-trustee of the Estate of Anna E. Fridenberg, deceased; Esther Ullman Goldberg; Henry W. Maxmin and Helen C. Gruenberg, Executors of the Estate of Edward Gruenberg, deceased, deceased co-trustee of the estate of Anna E. Fridenberg, deceased; and the Attorney General of the Commonwealth of Pennsylvania to show cause why the Fridenberg Memorial Surgical Building of the Albert Einstein Medical Center cannot be demolished by Albert Einstein Medical Center and why the entire second floor of the Albert Einstein Medical Center proposed patient care tower cannot be named as “The Fridenberg Memorial Surgical Floor” in fulfillment of the terms of the last will of Anna E. Fridenberg.”
An answer to the petition was filed by The Fidelity Bank as surviving trustee of the testamentary trust set up by paragraph Twentieth of the will of Anna E. Fridenberg. Thereafter a full hearing was held and a record made of the facts and circumstances which have given rise to the matters before us.
Initially we have determined, for the same reasons set forth at length in our adjudication dated July 29, 1975 in re Pennsylvania Home Teaching Society, 25 Fiduc. Rep. 556, that this court has jurisdiction to pass upon the questions presented by the petition filed by Albert Einstein Medical Center. See also The Musical Fund Society of Philadelphia, 26 Fiduc. Rep. 1.
Upon careful consideration of all of the record now before us, we make the following:

Findings of Fact

A. Anna E. Fridenberg, by letter of May 6, 1932 directed to Jewish Hospital Association of Philadelphia (now known as Albert Einstein Medical Center by consolidation with Mount Sinai Hospital and Northern Liberties Hospital Association), made arrangements to transfer four hundred thousand dollars ($400,000) to Jewish Hospital Association of Philadelphia to construct and equip a surgical building on the hospital grounds at Old York and Tabor Roads, Philadelphia, Pennsylvania, to be known as the “Fridenberg Memorial Surgical Building.”
B. The Board of Directors of Jewish Hospital Association of Philadelphia, by resolution passed at a meeting of *137the Board, accepted the gift of Anna E. Fridenberg. The Fridenberg Memorial Surgical Building was built in 1933 and was thereafter used as a surgical facility. The total square footage of the entire Fridenberg Building is 44,557. In recent years the surgical activities were restricted to the fifth floor which has 4,769 square feet of space and consists of six operating rooms and support space. At present only minor surgical procedures are being performed there. The remainder of the building is used for psychiatric inpatient care, a renal dialysis unit and an ambulatory care unit.
C. The Fridenberg Memorial Surgical Building is now almost fifty years of age and is totally outmoded and unsuited for use as a surgical facility. It should be demolished, not only because of its physical deteriora- ■ tion but also because of the tremendously increased demands of modern-day surgery and advanced medical standards and practices which make impossible the continued use of such obsolete facilities.
D. Since 1977 the Albert Einstein Medical Center has been developing a plan for a major renovation of its physical plant. It has now embarked upon an extensive program including the construction, on the site now occupied by the Fridenberg Memorial Surgical Building, of a new multi-story patient care tower which will cost in excess of thirty-six million dollars ($36,000,000). Albert Einstein Medical Center intends to devote an entire floor of the new facility exclusively to surgical activities. The cost attributable to the construction and equipment of the proposed surgical floor will be in excess of six million dollars ($6,000,000). It will contain modern sophisticated equipment and will enable the hospital to meet the increasingly complex medical needs of the community in a scientific and advanced manner. It will have 49,725 square feet of space with fourteen operating rooms, including three rooms for advanced medical procedures which were not contemplated in 1933. The balance of the surgical floor will be devoted to anesthesia, recovery, *138holding, dressing, control, and support areas.
Accordingly, we enter the following
DECREE
And Now, this 18th day of February, 1981, it is Ordered and Decreed that:
1. Albert Einstein Medical Center is hereby authorized to demolish the existing Fridenberg Medical Surgical Building.
2. Albert Einstein Medical Center shall designate the entire surgical floor of the proposed multi-story patient care tower as the “Fridenberg Memorial Surgical Floor” and place an appropriate identifying plaque in the lobby area of said floor.
3. Albert Einstein Medical Center shall further memorialize the gifts from Anna E. Fridenberg by placing a plaque and her portrait in a prominent place in the principal lobby area of the proposed building.
4. Albert Einstein Medical Center shall place any other portraits of Anna E. Fridenberg or members of her family it may have in its possession on the Fridenberg Memorial Surgical Floor when such facility has been completed.
5. Upon completion of the proposed patient care tower, the opening of the Fridenberg Memorial Surgical Floor, and the actual admission of patients therein for surgical care and treatment, the Albert Einstein Medical Center shall promptly file with the court a detailed report of the actions taken to carry out the directions in this Decree.
6. In the event the Albert Einstein Medical Center is unable to proceed with its plans to construct the new multistory patient care tower, and thus perpetuate a memorial to the Fridenberg family, the Albert Einstein Medical Center shall create upon the campus of its Northern Division a suitable memorial in such form and manner as shall be directed by the Orphans’ Court Division of the Court of Common Pleas of Philadelphia after consultation with the Attorney General of Pennsylvania.